Motion Denied and Order filed April 11 , 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00699-CV
                                  ____________

                      RALPH O. DOUGLAS, Appellant

                                        V.

                HONORABLE BRADY G. ELLIOTT, Appellee


                   On Appeal from the 240th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-DCV-196294

                                    ORDER

      Because this Court no longer has plenary power to vacate or modify its
judgment, appellant’s motion for en banc reconsideration is denied. See Tex. R.
App. P. 19.3.

                                     PER CURIAM


En banc Court consists of Chief Justice Frost and Justices Boyce, Christopher,
Jamison, McCally, Busby, Donovan, Brown and Wise.